            Case MDL No. 2997 Document 54 Filed 03/23/21 Page 1 of 1




                BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION
_______________________________________

IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY                             MDL DOCKET NO. 2997
LITIGATION

_______________________________________

                              NOTICE OF RELATED ACTION

       In accordance with Rule 6.2(d) of the Rules of Procedure for the for the United States

Judicial Panel on Multidistrict Litigation, Plaintiffs Emily Baccari, Jillian Geffken, Heather

Hyden, and Mercedes Jones hereby notify the court of the related action listed on the attached

Schedule.

       The docket sheet and complaint are attached.

Dated: March 23, 2021                                 Respectfully submitted

                                                      /s/ Steven L. Bloch
                                                      Steven L. Bloch
                                                      Ian W. Sloss
                                                      Zachary A. Rynar
                                                      SILVER GOLUB & TEITELL LLP
                                                      184 Atlantic Street
                                                      Stamford, CT 06901
                                                      Tel: 203-325-4491
                                                      Fax: 203-325-3769
                                                      sbloch@sgtlaw.com
                                                      isloss@sgtlaw.com
                                                      zrynar@sgtlaw.com

                                                      Innessa M. Huot
                                                      FARUQI & FARUQI LLP
                                                      685 Third Avenue, 26th Floor
                                                      New York, NY 10017
                                                      Telephone: (212) 983-9330
                                                      Facsimile: (212) 983-9331
                                                      ihuot@faruqilaw.com

                                                      Attorneys for Plaintiffs
